DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Claims 11-20 in the reply filed on 28 FEB 2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 FEB 2022.

Priority
Examiner finds that the priority date for the present application is 14 FEB 2014.  The provisional applications do not disclose solid core particles; the first inclusion of this subject matter in the patent family is in the parent application (e.g. U.S. PGPub 2014/0235513 PG 0051).  Further, the multilayered structure as present in Claims 1 and 12, e.g. the multilayered structure wherein a sectioned portion extends along a direction away from the curvature of the multilayered structure and a sectioned portion remains engaged to the multilayer structure, is not disclosed in the provisional applications (but is present in U.S. PGPub 2014/0233513 PG 0051, exfoliating layers, and PG 0108-0110 with Figure 5).  Since these concepts are not disclosed in the provisional applications, the present application is not entitled to their priority date.

	Specification
The disclosure is objected to because of the following informalities:
The second sentence of PG 0054 as filed appears incomplete (“…in which one axis of the intercalation compound.”
PG 0051 uses both “fullerene-like” and “fullerene like” to refer to a common structure.
Multiple trade names and/or marks used in commerce, terms, including but not necessarily limited to disclosures at PG 0025, PG 0037, and PG 0042, have been noted in this application.  These terms should be accompanied by the generic terminology; furthermore these terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  The second limitation begins “depositing by solvent transport medium a coating on the deposition surface includes particles…”  As presented, the limitation is grammatically improper.  Appropriate correction is required.
Claims 11 and 17-19 are objected to because of the following informalities:  The chemical formulas are not properly formatted (e.g. MX2 instead of MX2).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  There is a tense mismatch between the first two limitations of Claim 12 (“provide”, “extends”) and the third limitation of Claim 12 (“engaged”).  Additionally, there is an “and” missing before the final “the at least one sectioned portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the terms “fullerene-like” and “tubular-like”.  The terms are supported in the specification (see PG 0051 and 0054 respectively); however, the support raises questions about the breadth of the terms.  “fullerene-like” is further defined as “a sphere like geometry”, which raises questions about the degree of deviation from perfect sphericity which still reads on the claimed subject matter for this term.  “tubular-like” particles are disclosed in certain embodiments as having solid cores.  It is unclear how a particle may be tubular-like yet have a solid core.  A tube by definition is an elongated object with a hollow core (see https://www.merriam-webster.com/dictionary/tube accessed online 16 MAY 2022, “any of various usually cylindrical devices or structures: such as (a) a hollow elongated cylinder”); a solid core would therefore be the opposite of a tube.  Claims 12-20 do not correct the deficiencies and are similarly indefinite.
Claim 11 recites the limitation "the metal chalcogenide composition" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous recitation of a metal chalcogenide composition.
Claim 13 recites “wherein the coating further comprises a base material layer selected from the group consisting of comprises a polymer selected from the group consisting of”.  It is unclear if the base material layer is supposed to have multiple material options, of which the polymer group presented is one example, or if the polymer materials are referring to another element of the deposition surface or the coating material entirely.

Claim Interpretation
Regarding Claim 11, structures expressly defined as fullerenes or tubes (or synonyms thereof) or express recitations of “fullerene-like” or “tubular-like” will be held to read on the claimed particle structures of Claim 11.  Further, the coating applied to the deposition surface in Claim 11 in interpreted as requiring the inclusion of metal chalcogenide particles as otherwise recited in Claim 11.
Regarding Claim 13, any coating layer that comprises one of the recited polymer types, whether or not it is the coating layer that comprises the chalcogenide particles of Claim 11, will be held to read on the base material layer of Claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 13, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinel ‘124 (U.S. PGPub 2011/0285124) in view of Tenne ‘155 (U.S. PGPub 2003/0144155).
Claim 11 – Pinel ‘124 teaches a coating method (e.g. PG 0208, spraying an aqueous emulsion) comprising:
Providing a deposition surface (e.g. PG 0086-0087, designated surfaces of male and female threaded elements where lubrication coating is applied); and
Depositing by solvent transport medium (PG 0208, spraying an aqueous emulsion; PG 0017, composition diluted as an emulsion in e.g. water) a coating on the deposition surface (e.g. PG 0208 as above), wherein the coating includes particles of a metal chalcogenide (PG 0034, tungsten disulfide), wherein the metal chalcogenide composition has a molecular formula of MX2 (PG 0034, tungsten disulfide) and M is a metallic element selected from the group consisting of molybdenum (Mo) (PG 0105, molybdenum disulfide), tungsten (W) (PG 0034 and PG 0105, tungsten disulfide), and combinations thereof (e.g. PG 0039, “at least one solid lubricant from class 2”; PG 0105, tungsten and molybdenum disulfides both disclosed), and X is a chalcogen element selected from the group consisting of sulfur (S) (PG 0034, PG 0105; tungsten and molybdenum disulfide).
Pinel ‘124 does not disclose that the metal chalcogenide particles have the claimed geometries.  Pinel ‘124 does disclose the desirable inclusion of fullerenes with spherical or tubular geometries (PG 0044); however, fullerenes in this context are not inclusive of metal chalcogenides (PG 0109, fullerenes are a class 1 lubricant while the chalcogenides are class 2 lubricants, e.g. PG 0105).
Tenne ‘155 discloses the formation of a composite coating (PG 0018, 0020) where the purpose of the coating is to provide lubrication (PG 0019).  The coating comprises e.g. tungsten disulfide and molybdenum disulfide particles (PG 0020) and discloses that hollow, fullerene-like nanoparticles of these materials are known solid lubricants (PG 0019-0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Pinel ‘124 to use the hollow fullerene-like tungsten and/or molybdenum disulfide particles of Tenne ‘155, as Pinel ‘124 wants to provide tungsten and/or molybdenum disulfide particles as solid lubricants in a lubrication coating and Tenne ‘155 teaches hollow fullerene-like particles of these materials which are suitable for the stated purpose.
Claim 13 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, wherein the coating further comprises a base material layer which comprises a polymer selected from the group consisting of elastomers (Pinel ‘124, synthesized elastomer as rheoresistant material in lubrication composition), epoxies (Pinel ‘124 PG 0100, epoxy optionally included as binder), thermoplastic polymers (Pinel ‘124 PG 0098, thermoplastic polymers generally as matrix material), polyamides (Pinel ‘124 PG 0098, polyamide 6 and polyamide 11 recited), polyethylene (Pinel ‘124 PG 0098, polyethylene), polyurethanes (Pinel ‘124 PG 0100, polyurethane), and polypropylenes (Pinel ‘124 PG 0098, polypropylene).
Claim 14 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, wherein the solvent transport medium includes water (Pinel ‘124 PG 0208, lubrication composition may be sprayed as an aqueous emulsion; aqueous emulsions include water by definition; see also Pinel ‘124 PG 0017). 
Claim 16 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, wherein depositing comprises spraying (Pinel ‘124 PG 0208).
Claim 17 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, wherein the particles of the metal chalcogenide having the molecular formula MX2 are tungsten disulfide (WS2) (Pinel ‘124 PG 0034 and PG  and PG 0105), molybdenum disulfide (MoS2) (Pinel ‘124 PG 0105) or a combination thereof (Pinel ‘124 PG 0039, composition includes particles of at least one solid lubricant from class 2; Pinel ‘124 PG 0105, both claimed compounds are listed class 2 lubricants; The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).). 
Claim 18 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, wherein the particles of the metal chalcogenide having the molecular formula MX2 have a fullerene-like geometry and a diameter ranging from 10 – 200 nm (Tenne ‘155 PG 0033, IF-WS2 or MoS2 particles and diameters of 10-200nm).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinel ‘124 / Tenne ‘155 as applied to claim 11 above, and further in view of Tenne ‘886 (U.S. Patent 7,641,886).
Claim 12 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, but do not fairly teach or suggest wherein the particles of a metal chalcogenide provide a dispersed phase of a metal chalcogenide having an outer layer comprising at least one sectioned portion for the fullerene-like geometries and tubular-like geometries, the at least one sectioned portion extends along a direction away from the curvature of the outer layer for the fullerene-like geometries and tubular-like geometries particles, the at least one sectioned portion engaged to remaining section of the outer layer.  Tenne ‘155 teaches that its IF-like hollow nanoparticles are intended for use in solid lubricant applications (PG 0019-0020).  Tenne ‘886 is drawn to a process for forming inorganic fullerene-like nanoparticles (Abstract, Column 3 Lines 57-67, Column 4 Lines 15-31) inclusive of molybdenum and tungsten disulfides (Column 7 Lines 55 — 62) with either hollow or solid cores (Column 4 Lines 28-31). These particles are known for use in solid lubricants (Column 1 Lines 58-64). Tenne ‘886 further teaches the dispersed phase being a multilayered structure (Column 4 Lines 15-27, the dispersed phase is held equivalent to a nanoparticle) having an outer layer comprising at least one sectioned portion (Column 3 Lines 37-44, the nanoparticle outer layers deform and peel off), the at least one sectioned portion extends along a direction away from the curvature of the multilayered structure (Column 3 Lines 37-44: by definition, if the outer spherical layers are deformed relative to the inner spherical lavers, the outer layers have differing curvature from the inner layers and must have at least one portion that deforms away from the inner spheres), the at least one sectioned portion engaged to remaining section of the outer layer (Column 3 Lines 37-44; peeling off the layer necessitates a section which is loose and detached connected to a portion which is still engaged to the whole; see also Figure 11B, the bottom right of the image has a structure which reads on the geometry claimed}. Therefore, if would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Pinel ‘124 / Tenne ’155 to incorporate the nanoparticle formation process of Tenne ‘886 and the nanoparticles formed thereby, as Pinel ‘124 / Tenne ‘155 wants to incorporate metal chalcogenide particles into lubricant compositions and Tenne ‘886 teaches a method for forming metal chalcogenide particles which are shown to be suitable for the purpose. Tenne ‘886 advantageously allows for control of the size, shape, and number of nanoparticles formed in its process: in particular, the shape of the nanoparticles is stated to be important for friction modification at Column 17 Lines 46-55.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinel ‘124 / Tenne ‘155 as applied to claim 11 above, and further in view of Zabinski ‘336 (U.S. PGPub 2010/0255336).
Claim 15 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, but do not fairly teach or suggest wherein depositing comprises brushing. As discussed above, Pinel ‘124 discloses spraying techniques at PG 0208.  Zabinski ‘336 is drawn to the application of solid film lubricants to substrates (PG 0027, PG 0084), and the solid film lubricants may comprise tungsten or molybdenum disulfide (PG 0085) in addition to other friction reducing materials (PG 0085).  Zabinski ‘336 teaches that the lubricant may be applied by multiple means, inclusive of spraying (PG 0093) and brushing (PG 0090).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Pinel ‘124 / Tenne ‘155 to apply the solid lubricant composition by e.g. brushing as suggested by Zabinski ‘336, as Pinel ‘124 / Tenne ‘155 want to apply compositions comprising solid lubricant, e.g. tungsten or molybdenum disulfide, to substrate surfaces, Pinel ‘124 discloses spraying means as a known method for the application, and Zabinski ‘336 teaches that spraying and brushing are known alternative means suitable for applying solid lubricant compositions to substrate surfaces.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinel ‘124 / Tenne ‘155 as applied to claim 11 above, and further in view of WO ‘278 (WO 97/44278).
Claim 19 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, but do not fairly teach or suggest wherein the particles of the metal chalcogenide having the molecular formula MX2 have a tube-like geometry and a diameter ranging 1 nm to 150 nm and a length ranging from 10 nm to 15 cm.  WO ‘278 is drawn to the formation of inorganic fullerene-like structures of metal chalcogenides (Title, Abstract, Page 1 Lines 9-13).  The structures contemplated include layered nanotube structures (Page 2 Lines 9-13) and are disclosed as known for use in solid lubrication (Page 11 Line 27).  WO ‘278 teaches that formation of nanosized particles is known and desired (Page 11 Line 24, Page 15 Lines 20-26) and that the size and shape of the solid metal material precursor particles determines the size and shape of the IF-metal chalcogenide particles formed (Page 15 Lines 20-26).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Pinel ‘124 / Tenne ‘155 to utilize the method of WO ‘278 to form IF-metal chalcogenide nanotubes, as Tenne ‘155 wants to use fullerene-like metal chalcogenide nanoparticles as solid lubricant materials and WO ‘278 discloses that both spherical nanoparticles and tubular nanoparticles of metal chalcogenide are suitable for use as solid lubricants.  Regarding the specific dimensions of the particles, WO ‘278 exemplifies particles with nanometric dimensions (Page 15 Lines 20-26), which overlaps the nanometric portion of the claimed particle dimensions for both length and diameter.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the particles length and diameter that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinel ‘124 / Tenne ‘155 as applied to claim 11 above, and further in view of Migdal ‘044 (U.S. PGPub 2005/0065044).
Claim 20 – Pinel ‘124 / Tenne ‘155 teaches the coating method of claim 11, but do not fairly teach or suggest wherein the particles of the metal chalcogenide are functionalized with at least one of non-anionic surfactants, anionic surfactants, cationic surfactants, zwitterionic surfactants, surfactants, silanes, thiols, polymers and dopants. Pinel ‘124 and  Tenne ‘155 are using the nanoparticles as lubricants as discussed above. Migdal ‘044 discloses modification of molybdenum sulfide particles (PG 0033) to be used as lubricants (PG 0056) wherein the modification attaches ligands to the particle surfaces in order to prevent coagulation of said particles (PG 0033). Further discussion of the ligands, also referred to surface-capping reagents (PG 0086 onward), discloses that certain species of polymers are known to be suitable for the purpose (PG 0102, 0106, 0111-0112). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the invention of Pinel ‘124 / Tenne ‘155 to include the surface functionalization of the molybdenum disulfide nanoparticles as suggested by Migdal ‘044, as Pinel ‘124 / Tenne ‘155 wants to use the molybdenum disulfide nanoparticles as a lubricant material and Migdal '044 teaches that surface functionalization of molybdenum sulfide nanoparticles with certain polymeric materials influences their lubricant properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712